UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-1252


In re:   ANTONIO J. WHITEHEAD, a/k/a T.O.,

                       Petitioner.



                 On Petition for Writ of Mandamus.
               (No. 3:09-cr-00099-4; 3:13-cv-21626)


Submitted:   September 25, 2014       Decided:   September 29, 2014


Before WILKINSON and AGEE, Circuit Judges, and DAVIS, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Antonio J. Whitehead, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Antonio J. Whitehead petitions for a writ of mandamus,

alleging that the district court has unduly delayed in ruling on

his 28 U.S.C. § 2255 (2012) motion.              He seeks an order from this

court directing the district court to act.                 We find the present

record   does   not     reveal   undue       delay   in   the   district    court.

Accordingly, we grant leave to proceed in forma pauperis and

deny   the   mandamus    petition.       We    dispense    with    oral   argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.



                                                                  PETITION DENIED




                                         2